Case: 12-1600     Document: 53     Page: 1      Filed: 11/06/2012




          NOTE: This order is nonprecedential.

   mtniteb ~tate5 <!Court of ~peaI5
        for tbe jfeberaI (!Circuit

                       APPLE INC.,
                     Plaintiff-Appellant,
                              v.
  SAMSUNG ELECTRONICS CO., LTD., SAMSUNG
  ELECTRONICS AMERICA, INC., AND SAMSUNG
    TELECOMMUNICATIONS AMERICA, LLC,
          Defendants-Cross Appellants.


                      2012-1600, -1606


   Appeals from the United States District Court for the
Northern District of California in case no. 11-CV-1846,
Judge Lucy H. Koh.


                       ON MOTION


                Before SCHALL, Circuit Judge.
                         ORDER
    The First Amendment Coalition moves for leave to file
a brief amicus curiae.
    Upon consideration thereof,
    IT Is ORDERED THAT:
Case: 12-1600      Document: 53   Page: 2     Filed: 11/06/2012




 APPLE INC. V SAMSUNG ELECTRONICS CO., LTD.                2

       The motion is granted.
                                    FOR THE COURT


                                    /s/ Jan Horbaly
                                    Jan Horbaly
                                    Clerk

 s19